Citation Nr: 1039984	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  00-07 265A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury, to include head pain, and memory loss.

2.  Entitlement to service connection for back disability (to 
include thoracic spine and lumbar spine).

3.  Entitlement to service connection for a right shoulder 
disorder with arthritis.

4.  Entitlement to service connection for a left shoulder 
disorder with arthritis.

5.  Entitlement to service connection for a cervical spine 
disorder.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for vestibular deficiency.

8.  Entitlement to service connection for hearing loss.

9.  Whether new and material evidence to reopen a claim for 
service connection for diabetes mellitus has been received.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran had active service from April 1961 to April 1965.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a June 1999 rating decision of the RO in Detroit, Michigan, an 
August 2002 rating decision of the RO in Newark, New Jersey, and 
March 2005 and May 2009 rating decisions of the RO in 
Philadelphia, Pennsylvania.  Jurisdiction over the case is with 
the RO in Philadelphia, Pennsylvania.

In a June 2007 decision, the Board denied increased ratings in 
excess of 20 percent for residuals of cold injuries to the left 
and right foot and denied the Veteran's claims for service 
connection for a head injury, head pain, and memory loss; a back 
disability (to include thoracic and lumbar spine); a right 
shoulder disorder with arthritis; a left shoulder disorder with 
arthritis; a right foot injury, to include hammer toes and pes 
planus; a left foot injury, to include hammer toes and pes 
planus; an eye disorder, to include eye cysts; a heart disorder, 
to include pericarditis, anemia, and hypertension; lung disease, 
to include pneumonia; a nervous disorder, to include 
posttraumatic stress disorder (PTSD), anxiety, and panic 
disorder; diabetes mellitus; asbestosis and chronic obstructive 
pulmonary disease (COPD) or any other respiratory disease due to 
asbestos exposure; a cervical spine disorder; hemorrhoids; 
tinnitus; and loss of teeth and dental trauma.

In a memorandum decision issued in July 2009, the United States 
Court of Appeals for Veterans Claims (Court) affirmed the Board's 
decisions regarding service connection for a heart disorder (to 
include pericarditis, anemia, and hypertension), service 
connection for lung disease (to include pneumonia), service 
connection for diabetes mellitus, and service connection for loss 
of teeth and dental trauma.  The Court vacated the Board decision 
regarding the issues of service connection for head injury, head 
pain, and memory loss, service connection for back disability (to 
include thoracic and lumbar spine), service connection for right 
shoulder disorder with arthritis, service connection for left 
shoulder disorder with arthritis, service connection for cervical 
spine disorder, and service connection for tinnitus claims, and 
remanded these matters to the Board.  In February 2010, the 
Board, in turn, remanded each of these claims to the RO, via the 
Appeals Management Center (AMC) in Washington, DC, for additional 
action consistent with the Court's memorandum decision.  

In a May 2009 rating decision, the RO, inter alia, denied service 
connection for vestibular deficiency and for hearing loss, as 
well as declined to reopen a claim for service connection for 
diabetes mellitus.  The Veteran filed a notice of disagreement 
(NOD) in June 2009, and the RO issued a statement of the case 
(SOC) in October 2009.  According to the Veterans Appeals Control 
and Locator System (VACOLS), a substantive appeal was filed later 
that month and a Board hearing was requested at the RO.  The 
Board notes that it does not appear that a copy of the 
substantive appeal has been associated with the claims file.

For the reasons expressed below, the matters on appeal are being 
remanded to the RO via the AMC, in Washington, DC.  VA will 
notify the appellant when further action, on his part, is 
required.




REMAND

The Board's review of the claims file reveals that further RO 
action in this appeal is warranted.

According to VACOLS, the Veteran requested a Board hearing at the 
RO in his October 2009 substantive appeal.  The Veteran 
apparently opted for a video conference hearing, which was 
scheduled at the RO in Philadelphia, Pennsylvania, on September 
28, 2010.  

In September 21, 2010, the Veteran signed a form indicating that 
he wished to withdraw his request for a video conference hearing.  
Subsequently, in October 2010, the Veteran's representative filed 
a motion for new hearing in accordance with 38 C.F.R. § 20.704 
and § 20.705.  Attached correspondence indicates that prior to 
the scheduled hearing, the Veteran notified the RO that he was 
unable to attend the hearing in Philadelphia because of 
transportations problems.  He requested that the hearing be 
rescheduled to the RO in Wilmington, Delaware.  The RO sent him a 
letter explaining that a video conference hearing at the 
Wilmington RO was not available until late April 2011 and that 
his name would remain on that list.   For some reason, the 
September 2010 video conference hearing at the Philadelphia RO 
remained on the Board's docket, and the Veteran failed to appear.  
The Veteran's representative has since clarified that the Veteran 
still wishes to have a video conference hearing at the RO in 
Wilmington, Delaware.  

Pursuant to 38 C.F.R. § 20.700 (2009), a hearing on appeal will 
be granted to an appellant who requests a hearing and is willing 
to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) 
(pertaining specifically to hearings before the Board).  As the 
RO schedules video conference hearings, a remand of this matter 
is warranted to schedule the desired hearing at the RO in 
Wilmington, Delaware, in accordance with the Veteran's request.  



Accordingly, the case is REMANDED to the RO for the following 
action:

The RO in Philadelphia, Pennsylvania, 
should transfer the Veteran's claims file 
to the RO in Wilmington, Delaware, so that 
the Wilmington RO can schedule the Veteran 
for a video conference hearing in 
accordance with his October 2009 request.  
The RO should notify the Veteran and his 
representative of the date and time of the 
hearing.  See 38 C.F.R. § 20.704(b) 
(2009).  After the hearing, the claims 
file should be returned to the Board in 
accordance with current appellate 
procedures.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefit requested should 
be granted or denied.  The appellant need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).


